Per Curiam. This action was brought against the railroad company, on a promise by its general freight agent to pay hack to plaintiffs, by way of rebate, a certain portion of the regular freight charges on shipments to be made by them. The company attempted to defend, under pleas of the general issue, statute of limitations and a special plea setting out facts showing that the promise relied on, which it averred was made without authority from the defendant—was an undertaking to discriminate in favor of the plaintiffs, in violation of the statute, and therefore void. The court, having sustained a demurrer to this plea and excluded evidence offered to prove it, under the general issue, rendered judgment on its finding for plaintiffs for $1,540.49, to all of which exception was duly taken and preserved. It will thus be seen that it was a companion case to that of Ervin against the. same company, reported in 118 Ill. 250, and for the reasons therein given this judgment also must be reversed and the cause remanded. Reversed and remanded.